Citation Nr: 1704144	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the left knee.

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the right knee.

3.  Entitlement to an increased disability rating in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to an increased disability rating in excess of 30 percent for prurigo nodularis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the Veteran's appeal of his skin disorder increased rating claim, the disposition of this appeal may be affected by the current, pending appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), a decision of the United States Court of Appeals for Veterans Claims (Court), which is currently pending before the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Accordingly, adjudication of the Veteran's increased rating claim is stayed in accordance with the Court's stay in the matter.  Pending the resolution of the Johnson appeal, the adjudication of this claim that has been stayed will resume.

The other three issues are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

I.  Hearing Loss

The Veteran's hearing loss claim was increased by the RO from noncompensable to 10 percent in the September 2005 rating decision.  Following the Veteran's November 2010 claim for an increased rating, his claim was denied in the September 2011 rating decision.

The Veteran was afforded a January 2011 VA examination in which the examiner indicated the left ear had 76 percent speech discrimination with an average decibel loss of 51.25 dB at 1000, 2000, 3000 and 4000 Hz.  The Veteran's right ear had 76 percent speech discrimination with an average decibel loss of 47.5 dB at 1000, 2000, 3000 and 4000 Hz.

Thereafter, the Veteran was afforded a December 2012 VA examination in which the examiner indicated the left ear had 80 percent speech discrimination with an average decibel loss of 59 dB at 1000, 2000, 3000 and 4000 Hz.  The Veteran's right ear had 72 percent speech discrimination with an average decibel loss of 50 dB at 1000, 2000, 3000 and 4000 Hz.

The Board notes that both the January 2011 and December 2012 VA examinations do not support a rating in excess of 10 percent for the Veteran's bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, the Veteran's representative submitted a November 2016 appellate brief in which he indicated that the Veteran contends his hearing loss has worsened and is not properly reflected in the current 10 percent rating.

The Board notes it has been more than four years since the Veteran was afforded a VA audiological examination and as noted, the Veteran claims his disability has worsened.  Thus, the Board finds that the evidence suggests a possible worsening in the Veteran's disability and therefore, he should be afforded a new VA examination to assess the current extent and severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

II.  Bilateral Knees

The Veteran was afforded a VA examination of the knees in March 2011.  Range of motion was to 90 degrees of flexion for the left knee and to 80 degrees for the right knee.  Extension of both knees was normal.  There was pain on repetitive motion, but no additional limitations.  The examiner noted that a weight-bearing joint was affected by antalgic gait.

The Veteran was afforded another VA examination of the knees in December 2012.  The examiner diagnosed the Veteran with degenerative arthritis of bilateral knees.  She indicated the Veteran suffers flare-ups and that prolonged standing and walking increases pain in both his knees.  Testing showed right knee flexion to 90 degrees with pain beginning at 90 degrees, as well as extension to 5 degrees.  Left knee flexion was found to 90 degrees with no loss of motion due to pain, and extension to zero degrees.  Repetition did not produce any further loss of motion.  The examiner did note functional loss, including less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing with both knees.  She further noted weakened movement and swelling in the right knee.  She indicated the Veteran also had a prior right meniscal tear with joint pain and effusion.  She noted the Veteran underwent a meniscectomy in August 2012 and suffers residual symptoms from the procedure.

The Board finds that, despite the VA examinations, a remand is required for a new VA examination to fully evaluate the severity of the Veteran's service-connected bilateral knee arthritis.  The Court has held that, pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This standard was not wholly satisfied in the VA examinations and, therefore, the Board finds that another VA examination is warranted.

III.  Records

Lastly, in light of the remand, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from February 2013, to include from the Lexington VA Medical Center.

2.  Thereafter, schedule the Veteran for a VA examination by an audiologist.  The audiologist is to review the entire claims file and conduct an audiological examination.  The audiologist is to identify the current severity of the Veteran's service-connected bilateral hearing loss, to include a full description of its functional effects.

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran to undergo a VA examination to determine the nature and severity of his bilateral knee disabilities.  The claims file must be reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.

The examiner must also test the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly and thoroughly explain why that is so.

The examiner should further indicate whether lateral instability and/or recurrent subluxation are present and, if so, the severity of such impairment.

All opinions expressed should be accompanied by supporting rationale.

4.  Finally, readjudicate the remanded issues.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

